SHARE PURCHASE AGREEMENT




THIS AGREEMENT is dated for reference as of the 6th day of April, 2015.




AMONG:

DAN CLAYTON of Suite 502, Unit 3, Building 3, Huilongguan District, Long Yueyuan
#2, Changping, Beijing, China 102208




(hereinafter called the "Vendor")

OF THE FIRST PART




AND:

HORIZON MINERALS CORP., a corporation duly formed under the laws of Delaware
with its registered office at 9101 West Sahara Avenue, Suite 105-197, Las Vegas,
NV 89117




(hereinafter called the "Horizon")

OF THE SECOND PART




AND:

BOOMCHAT INC., a company with limited liability duly formed under the laws of
Nevada with its registered office at 153 W. Lake Mead Parkway, Suite 2240,
Henderson, NV 89015




(hereinafter called the "Boomchat")

OF THE THIRD PART




AND:

ROBERT FEDUN of 9101 West Sahara Avenue, Suite 105-197, Las Vegas, NV 89117




(hereinafter called the "Principal Shareholder")

OF THE FOURTH PART




WHEREAS:




A.

Horizon has offered to purchase all of the issued and outstanding shares of
Boomchat;




B.

The Vendor has agreed to sell to Horizon all of the issued and outstanding
shares of Boomchat held by the Vendor on the terms and conditions set forth
herein;




C.

The Principal Shareholder has agreed to surrender for cancellation certain
issued and outstanding common shares of Horizon;




D.  In order to record the terms and conditions of the agreement among them the
parties wish to enter into this Agreement;




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $1 .00 paid by Horizon to the Vendor and to Boomchat, the
receipt of which is hereby acknowledged, the parties hereto agree each with the
other as follows:














--------------------------------------------------------------------------------



1.

INTERPRETATION




1.1

Where used herein or in any amendments or Schedules hereto, the following terms
shall have the following meanings:




(a)

"Business" means the business in which Boomchat is engaged, namely:




(i)

Software Development




(ii)

any other enterprise that is directly related to the foregoing.




(b)

"Closing Date" means the fifth business day following the day on which Boomchat
delivers the financial statements referred to in Article 5 to Horizon or such
other date as may be mutually agreed upon by the parties hereto but in any event
not more than 120 days from the date of this Agreement.




(c)

"Boomchat Financial Statements" means the unaudited financial statements of
Boomchat for the year ended December 31, 2014.




(d)

"Boomchat Shares" means all of shares of the capital stock of the Boomchat held
by the Vendor, being all of the issued and outstanding shares of the Boomchat.




(e)

"Horizon Audited Financial Statements" means those audited financial statements
of Horizon for the period ended December 31, 2014 as filed with the SEC on March
31,2014, as amended August 29,2014.




(f)

"Horizon Financial Statements" means, collectively, the Horizon Audited
Financial Statements and the Horizon Unaudited Financial Statements.




(g)

"Horizon Shares" means those fully paid and non-assessable shares in the common
stock of Horizon to be issued to the Vendor as set out in Article 2.




(h)

"Horizon Unaudited Financial Statements" means those unaudited financial
statements of Horizon for the period ended September 30, 2014 as filed with the
SEC on November 12, 2014, as amended December 10, 2014.




(i)

"Principal Shares" means the 30,000,000 shares of common stock of Horizon to be
surrendered for cancellation by the Principal Shareholder under paragraph 2.3 of
this Agreement immediately prior to Closing.




(j)

"Securities Act" means the United States Securities Act of 1933.




(k)

"Technology Purchase Agreement" means the technology purchase agreement dated as
of December 31, 2014 between Boomchat Inc. and Dan Clayton.




1.2

All dollar amounts referred to in this Agreement are in United States funds,
unless expressly stated otherwise.




1.3

The following schedules are attached to and form part of this Agreement:




Schedule A - Intellectual Property of Boomchat








--------------------------------------------------------------------------------



2.

SHARE EXCHANGE AND PURCHASE OF SHARES




2.1

The Vendor hereby covenants and agrees to sell, assign and transfer to Horizon,
and Horizon covenants and agrees to purchase from the Vendor, a total of 1,000
common shares of Boomchat being all of the issued and outstanding shares of
Boomchat (the "Boomchat Shares").




2.2

The consideration for the Purchase of Boomchat Shares by Horizon will be the
issuance to the Vendor of 40,000,000 common shares of Horizon.




2.3

As additional consideration for the Vendor entering into this Agreement and
selling the shares of Boomchat to Horizon, the Principal Shareholder agrees to
surrender for cancellation the Principal Shares at Closing.




3.

PAYMENT TO BOOMCHAT




3.1

Within ten (10) days of execution of this Agreement, Horizon will pay to
Boomchat $50,000 which sum shall be used to complete development of the BoomChat
App. The payment will be non refundable.




4.

US SECURITIES MATTERS




4.1

US Restricted Securities. The Vendor acknowledges and agrees that the Horizon
Shares will be "restricted securities" as that term is defined in Rule 144(a)(3)
of the Securities Act and are being offered and sold to the Vendor in accordance
with the exemption from the registration requirements of the Securities Act and
applicable state securities laws based in part on the representations and
warranties of the Vendor in this Agreement.




4.2

US Restrictions on Transfer. The Vendor agrees to reoffer, resell or transfer
the Horizon Shares pursuant only to an effective registration under the
Securities Act or to an available exemption from the registration requirements
of the Securities Act and any applicable state securities laws and that the
Company may refuse to register any resale or transfer not made pursuant to an
effective registration under the Securities Act and any applicable state
securities laws or pursuant to an available exemption from the registration
requirements of the Securities Act and any applicable state securities laws.




4.3

U.S. Legend. The Vendor acknowledges and agrees that all certificates
representing the Horizon Shares will be endorsed with a restrictive legend
substantially similar to the following in accordance with the Securities Act or
such similar or other legends as deemed advisable by the lawyers for the Company
to ensure compliance with the Securities Act and any other applicable laws or
regulations:




"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS."








--------------------------------------------------------------------------------




4.4

U.S. Securities Representations. The Vendor covenants, represents and warrants
to the Company as follows, and acknowledges that the Company is relying upon
such covenants, representations and warranties in connection with the offer and
sale of the Horizon Shares to the Vendor:




(a)

An investment in the Company's securities is highly speculative, and the Vendor
is an investor in securities of companies in the development stage and
acknowledges that it is able to fend for itself, can bear the economic risk of
his investment, has such knowledge and experience in financial or business
matters such that he is capable of evaluating the merits and risks of the
investment in the securities of the Company.




(b)

The Vendor can bear the economic risk of an investment in the securities of the
Company.




(c)

The Vendor acknowledges that it has been informed that the offer and sale of the
Horizon Shares has not been reviewed by the SEC or any other regulatory body and
that the Horizon Shares are being offered and sold pursuant to an exemption from
registration under the Securities Act and any applicable state securities laws.




5.

COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE VENDOR AND THE BOOMCHAT




The Vendor and Boomchat jointly and severally covenant with and represent and
warrant to Horizon as follows, and acknowledge that Horizon is relying upon such
covenants, representations and warranties in connection with the purchase by
Horizon of the Boomchat Shares:




5.1

Boomchat has been duly incorporated and organized, is a validly existing company
with limited liability and is in good standing under the laws of Nevada; it has
the corporate power to own or lease its property and to carry on the Business;
it is duly qualified as a company with limited liability to do business and is
in good standing with respect thereto in each jurisdiction in which the nature
of the Business or the property owned or leased by it makes such qualification
necessary; and it has all necessary licenses, permits, authorizations and
consents to operate its Business in accordance with the terms of its Business
Plan.




5.2

The total share capital of Boomchat consists of 75,000,000 shares of common
stock, par value $0.001 per share, of which 1,000 shares are issued and
outstanding.




5.3

The Boomchat Shares owned by the Vendor are owned by him as the beneficial and
recorded owner with good and marketable title thereto, free and clear of all
mortgages, liens, charges, security interests, adverse claims, pledges,
encumbrances and demands Whatsoever.




5.4

No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from the Vendor of any of the Boomchat
Shares held by him.























--------------------------------------------------------------------------------




5.5

No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of Boomchat or of any
securities of the Boomchat.




5.6

Boomchat does not have any subsidiaries, or agreements of any nature to acquire
any subsidiary or to acquire or lease any other business operations and will not
prior to the Closing Date acquire, or agree to acquire, any subsidiary or
business without the prior written consent of Horizon.




5.7

Boomchat will not, without the prior written consent of Horizon, issue any
additional shares or ownership interest in Boomchat from and after the date
hereof to the Closing Date or create any options, warrants or rights for any
person to subscribe for or acquire any unissued shares in the capital of
Boomchat or ownership interest in Boomchat.




5.8

Boomchat is not a party to or bound by any guarantee, warranty, indemnification,
assumption or endorsement or any other like commitment of the obligations,
liabilities (contingent or otherwise) or indebtedness of any other person, firm
or corporation.




5.9

The books and records of Boomchat fairly and correctly set out and disclose in
all material respects, in accordance with generally accepted accounting
principles, the financial position of Boomchat as at the date hereof, and all
material financial transactions of Boomchat relating to the Business have been
accurately recorded in such books and records.




5.10

As at the date of this Agreement, Boomchat does not hold any assets other than
the assets acquired under the Technology Purchase Agreement and its liabilities
do not exceed USD $100.00




5.11

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of the constating documents or bylaws of Boomchat or of any
indenture, instrument or agreement, written or oral, to which Boomchat or the
Vendor may be a party.




5.12

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not, to the best of the knowledge of Boomchat and the
Vendor, result in the violation of any law or regulation of Nevada or of any
states in which they are resident or in which the Business is or at the Closing
Date will be carried on or of any municipal bylaw or ordinance to which Boomchat
or the Business may be subject.




5.13

This Agreement has been duly authorized, validly executed and delivered by
Boomchat and the Vendor.




5.14

Boomchat is not a party to any written or oral employment, service or pension
agreement, and, Boomchat does not have any employees who cannot be dismissed on
not more than one month's notice without further liability.




5.15

Boomchat does not have outstanding any bonds, debentures, mortgages, notes or
other indebtedness, and Boomchat is not under any agreement to create or issue
any bonds, debentures, mortgages, notes or other indebtedness, except
liabilities incurred in the ordinary course of business.











--------------------------------------------------------------------------------




5.16

Boomchat is not the owner, lessee or under any agreement to own or lease any
real property.




5.17

Boomchat owns, possesses and has good and marketable title to its undertaking,
property and assets, and without restricting the generality of the foregoing,
all those assets described in Schedule A, free and clear of any and all
mortgages, liens, pledges, charges, security interests, encumbrances, actions,
claims or demands of any nature whatsoever or howsoever arising.




5.18

Except for the Technology Purchase Agreement, Boomchat does not have any
outstanding material agreements, contracts or commitments, whether written or
oral, of any nature or kind Whatsoever, including, but not limited to,
employment agreements.




5.19

There are no actions, suits or proceedings (whether or not purportedly on behalf
of Boomchat), pending or threatened against or affecting Boomchat or affecting
the Business, at law or in equity, or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and neither Boomchat nor the Vendor is
aware of any existing ground on which any such action, suit or proceeding might
be commenced with any reasonable likelihood of success.




5.20

Boomchat is not in material default or breach of any contracts, agreements,
written or oral, indentures or other instruments to which it is a party and
there are no facts, which, after notice or lapse of time or both, that would
constitute such a default or breach, and all such contracts, agreements,
indentures or other instruments are now in good standing and Boomchat is
entitled to all benefits thereunder.




5.21

Boomchat has the right to use all of the Intellectual Property in relation to
the Business.




5.22

To the best of the knowledge of Boomchat and the Vendor, the conduct of the
Business does not infringe upon the patents, trademarks, trade names or
copyrights, domestic or foreign, of any other person, firm or corporation.




5.23

To the best of the knowledge of Boomchat and the Vendor, Boomchat is conducting
and will conduct the Business in compliance with all applicable laws, rules and
regulations of each jurisdiction in which the Business is or will be carried on,
Boomchat is not in material breach of any such laws, rules or regulations and
is, or will be on the Closing Date, fully licensed, registered or qualified in
each jurisdiction in which Boomchat owns or leases property or carries on or
proposes to carry on the Business to enable the Business to be carried on as now
conducted and its property and assets to be owned, leased and operated, and all
such licenses, registrations and qualifications are or will be on the Closing
Date valid and subsisting and in good standing and that none of the same
contains or will contain any provision, condition or limitation which has or may
have a materially adverse effect on the operation of the Business.




5.24

Boomchat has no loans or indebtedness outstanding which have been made to or
from directors, former directors, officers, shareholders and employees of
Boomchat or to any person or corporate body not dealing at arm's length with any
of the foregoing, and will not, prior to closing, pay any such indebtedness
unless in accordance with budgets agreed in writing by Horizon.




5.25

Boomchat has made full disclosure to Horizon of all aspects of the Business and
has made all of its books and records available to the representatives of
Horizon in order to assist Horizon in the performance of its due diligence
searches and no material facts in relation to the Business have been concealed
by Boomchat or the Vendor.








--------------------------------------------------------------------------------




5.26

There are no material liabilities of Boomchat of any kind whatsoever, whether or
not accrued and whether or not determined or determinable, in respect of which
Boomchat or the Horizon may become liable on or after the consummation of the
transaction contemplated by this Agreement, other than liabilities referred to
in section 5.10 of this Agreement.




5.27

The Articles, bylaws and other constating documents of Boomchat in effect with
the appropriate corporate authorities as at the date of this Agreement will
remain in full force and effect without any changes thereto as at the Closing
Date.




5.28

The directors and officers of Boomchat are as follows:




Name

 

Position

Ling Xin Jiao

 

President, Secretary and Director

Jessica Chuang

 

Treasurer




5.29

The Vendor represents and warrants to Horizon that the Vendor is acquiring the
Horizon Shares for investment purposes, only, with no present intention of
dividing his interest with others or reselling or otherwise disposing of any or
all of the Horizon Shares.




6.

COVENANTS, REPRESENTATIONS AND WARRANTIES OF HORIZON




Horizon covenant with and represent and warrant to the Vendor and Boomchat as
follows and acknowledge that the Vendor and Boomchat are relying upon such
covenants, representations and warranties in entering into this Agreement:




6.1

Horizon has been duly incorporated and organized and is validly subsisting under
the laws of the State of Delaware; it is a reporting issuer under the United
States Securities Exchange Act of 1934 and is in good standing with respect to
all filings required to be made under such statutes with the United States
Securities and Exchange Commission; it has the corporate power to own or lease
its properties and to carry on its business as now being conducted by it; and it
is duly qualified as a corporation to do business and is in good standing with
respect thereto in each jurisdiction in which the nature of its business or the
property owned or leased by it makes such qualification necessary.




6.2

The directors and officers of Horizon are as follows:




Name

 

Position

Robert Fedun

 

Chief Executive Officer, Chief Financial Officer,

President, Secretary, Treasurer and Director




6.3

The authorized capital of Horizon consists of 200,000,000 shares of common stock
with a par value $0.0001 per share, of which 66,063,880 shares are currently
issued and outstanding as fully paid and non-assessable.




6.4

No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of Horizon.








--------------------------------------------------------------------------------




6.5

Horizon will not, without the prior written consent of the Vendor, issue any
additional shares from and after the date hereof to the Closing Date or create
any options, warrants or rights for any person to subscribe for any unissued
shares in the capital of Horizon.




6.6

The Horizon Audited Financial Statements present fairly the assets, liabilities
(whether accrued, absolute, contingent or otherwise) and the financial condition
of Horizon as at the date thereof.




6.7

The Horizon Unaudited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of Horizon as of the date thereof and there will not be,
prior to the Closing Date, any material increase in such liabilities.




6.8

There have been no material adverse changes in the financial position or
condition of Horizon or damage, loss or destruction materially affecting the
business or property of Horizon since the date of the Horizon Unaudited
Financial Statements except as may be disclosed by Horizon in Current Reports on
Form 8-K filed with the United States Securities and Exchange Commission.




6.9

Horizon have made full disclosure to the Vendor and Boomchat of all material
aspects of the Horizon's business and has made all of its books and records
available to the representatives of Boomchat and the Vendor in order to assist
Boomchat and the Vendor in the performance of its due diligence searches and no
material facts in relation to Horizon's business have been concealed by Horizon.




6.10

Horizon is not a party to or bound by any agreement or guarantee, warranty,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities (contingent or otherwise) or indebtedness or any other
person, firm or corporation.




6.11

Except as disclosed in the Horizon Financial Statements, there are no actions,
suits or proceedings (whether or not purportedly on behalf of Horizon), pending
or threatened against or affecting Horizon or affecting Horizon's business, at
law or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign and Horizon is not aware of any existing ground on which any
such action, suit or proceeding might be commenced with any reasonable
likelihood of success.




6.12

Horizon's common shares are quoted on the NASD OTC Bulletin Board and the OTC
Markets Quality Board and Horizon is not in breach of any regulation, by-law or
policy of, or any of the terms and conditions of its quotation on the NASD OTC
Bulletin Board applicable to Horizon or its operations.




6.13

Horizon currently has no employees or is a party to any collective agreements
with any labour unions or other association of employees.




6.14

Horizon does not have any subsidiaries or agreements of any nature to acquire
any subsidiary or to acquire or lease any other business operations and will not
prior to the Closing Date acquire, or agree to acquire, any subsidiary or
business without the prior written consent of Boomchat.























--------------------------------------------------------------------------------




6.15

The business of Horizon now and until the Closing Date will be carried on in the
ordinary and normal course after the date hereof and upon to the Closing Date
and no material transactions shall be entered into until the Closing Date
without the prior written consent of the Vendor.




6.16

No liability, cost or expense will be incurred or payable by Horizon in
connection with the disposition of any of its properties.




6.17

No capital expenditures in excess of $5,000 have been made or authorized by the
Horizon since the date of the Horizon Audited Financial Statements and no
capital expenditures in excess of $5,000 will be made or authorized by Horizon
after the date hereof and up to the Closing Date without the prior written
consent of the Vendor.




6.18

Horizon is not indebted to any of its directors or officers nor are any of
Horizon's directors or officers indebted to Horizon.




6.19

Horizon has good and marketable title to its properties and assets as set out in
the Horizon Audited Financial Statements and such properties and assets are not
subject to any mortgages, pledges, liens, charges, security interests,
encumbrances, actions, claims or demands of any nature whatsoever or howsoever
arising.




6.20

The Corporate Charter, Articles of Incorporation and Bylaws and any other
constating documents of Horizon in effect with the appropriate corporate
authorities as at the date of this Agreement will not have been materially
changed as at the Closing Date.




6.21

There are no material liabilities of Horizon of any kind whatsoever, whether or
not accrued and whether or not determined or determinable, in respect of which
Horizon or Boomchat may become liable on or after the consummation of the
transaction contemplated by this Agreement, other than liabilities which may be
reflected on the Horizon Financial Statements, liabilities disclosed or referred
to in this Agreement or in the Schedules attached hereto, or liabilities
incurred in the ordinary course of business and attributable to the period since
the date of the Horizon Unaudited Financial Statements, none of which has been
materially adverse to the nature of Horizon's business, results of operations,
assets, financial condition or manner of conducting the Horizon's business.




6.22

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of the constating documents or bylaws of Horizon or of any indenture,
instrument or agreement, written or oral, to which Horizon may be a party.




6.23

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not, to the best of the knowledge of Horizon, result in
the violation of any law or regulation of the United States or the State of
Delaware or of any local government bylaw or ordinance to which Horizon or the
Horizon's business may be subject




6.24

This Agreement has been duly authorized, validly executed and delivered by
Horizon.




6.25 Horizon does not have any contracts with any officers, directors,
accountants, lawyers or others which cannot be terminated with not more than one
month's notice.




6.26

The Horizon Shares to be transferred to the Vendor will be validly issued, fully
paid and non-assessable shares in the common stock of Horizon.








--------------------------------------------------------------------------------




7.

ACTS IN CONTEMPLATION OF CLOSING




7.1

Boomchat covenants and agrees with Horizon to, prior to or on the Closing Date,
deliver to Horizon those audited annual financial statements and unaudited
interim financial statements of Boomchat as are required by Article 8 of
Regulation S-X of the United States Securities and Exchange Commission in order
to permit Horizon to make the United States Securities and Exchange Commission
filings required in respect of the purchase and sale of the shares of Boomchat
in accordance with this Agreement.




8.

CONDITIONS OF CLOSING




8.1

All obligations of Horizon under this Agreement are subject to the fulfilment,
at or prior to the Closing Date, of the following conditions:




(a)

The respective representations and warranties of the Vendor and Boomchat
contained in this Agreement or in any Schedule hereto or certificate or other
document delivered to Horizon pursuant hereto shall be substantially true and
correct as of the date hereof and as of the Closing Date with the same force and
effect as though such representations and warranties had been made on and as of
such date, regardless of the date as of which the information in this Agreement
or any such Schedule or certificate is given, and Horizon shall have received on
the Closing Date certificates dated as of the Closing Date, in forms
satisfactory to counsel for Horizon and signed under seal by the Vendor and by
two senior officers of Boomchat to the effect that their respective
representations and warranties referred to above are true and correct on and as
of the Closing Date with the same force and effect as though made on and as of
such date, provided that the acceptance of such certificates and the closing of
the transactions herein provided for shall not be a waiver of the respective
representations and warranties contained in Articles 3 and 4 or in any Schedule
hereto or in any certificate or document given pursuant to this Agreement which
covenants, representations and warranties shall continue in full force and
effect for the benefit of Horizon;




(b)

Boomchat shall have caused to be delivered Horizon either a certificate of an
officer of Boomchat or, at Horizon's election, an opinion of legal counsel
acceptable to Horizon's legal counsel, in either case, in form and substance
satisfactory to Horizon, dated as of the Closing Date, to the effect that:




(i)

Boomchat owns, possesses and has good and marketable title to its undertaking,
property and assets, and without restricting the generality of the foregoing,
those assets described in the balance sheet included in the Boomchat Financial
Statements, free and clear of any and all mortgages, liens, pledges, charges,
security interests, encumbrances, actions, claims or demands of any nature
whatsoever and howsoever arising;




(ii)

Boomchat has been duly incorporated, organized and is validly existing under the
laws of Nevada, it has the corporate power to own or lease its properties and to
carry on its business that is now being conducted by it and is in good standing
with respect to filings with the appropriate governmental authorities;














--------------------------------------------------------------------------------




(iii)

the issued and authorized capital of Boomchat is as set out in this Agreement
and all of the issued and outstanding shares have been validly issued as fully
paid and non-assessable;




(iv)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit Boomchat Shares to be duly and validly
transferred to and registered in the name of Horizon; and




(v)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the transfer of Boomchat Shares to the Horizon,
will not be in breach of any laws of Nevada , and, in particular but without
limiting the generality of the foregoing , the execution and delivery of this
Agreement by the Vendor and Boomchat has not breached and the consummation of
the purchase and sale contemplated hereby will not be in breach of any laws of
Nevada or of any other country or state in which the Vendor is resident or
Boomchat carries on business;




and, without limiting the generality of the foregoing, that all corporate
proceedings of Boomchat, its shareholders and directors and all other matters
which, in the reasonable opinion of counsel for Horizon, are material in
connection with the transaction of purchase and sale contemplated by this
Agreement, have been taken or are otherwise favourable to the completion of such
transaction.




(c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, or financial condition of the Boomchat or the
Business (financial or otherwise) from that shown on or reflected in the
Boomchat Financial Statements.




(d)

No substantial damage by fire or other hazard to the Business shall have
occurred prior to the Closing Date.




(e)

Boomchat shall have delivered to Horizon those financial statements of Boomchat
specified in paragraph 5.1 hereof.




8.2

In the event any of the foregoing conditions contained in paragraph 6.1 hereof
are not fulfilled or performed at or before the Closing Date to the reasonable
satisfaction of the Horizon, Horizon may terminate this Agreement by written
notice to the Vendor and in such event Horizon shall be released from all
further obligations hereunder but any of such conditions may be waived in
writing in whole or in part by Horizon without prejudice to its rights of
termination in the event of the non-fulfilment of any other conditions.




8.3

All obligations of the Vendor under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:


























--------------------------------------------------------------------------------




(a)

The representations and warranties of Horizon contained in this Agreement or in
any Schedule hereto or certificate or other document delivered to Boomchat and
the Vendor pursuant hereto shall be substantially true and correct as of the
date hereof and as of the Closing Date with the same force and effect as though
such representations and warranties had been made on and as of such date,
regardless of the date as of which the information in this Agreement or any such
Schedule or certificate is given, and the Vendor shall have received on the
Closing Date a certificate dated as of the Closing Date, in a form satisfactory
to the Vendor and signed under seal by two senior officers of the Horizon, to
the effect that such representations and warranties referred to above are true
and correct on and as of the Closing Date with the same force and effect as
though made on and as of such date, provided that the acceptance of such
certificate and the closing of the transaction herein provided for shall not be
a waiver of the representations and warranties contained in Article 4 or in any
Schedule hereto or in any certificate or document given pursuant to this
Agreement which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Vendor.




(b)

Horizon shall has caused to be delivered to the Vendor either a certificate of
an officer of the Horizon or, at the Vendor's election, an opinion of legal
counsel acceptable to counsel to the Vendor, in either case, in form and
substance satisfactory to the Vendor, dated as of the Closing Date, to the
effect that:




(i)

Horizon has been duly incorporated and organized and are validly subsisting
under the laws of the State of Delaware, Horizon has the corporate power to own
or lease its properties and to carry on its business that is now being conducted
by it and is in good standing with respect to all filings with the appropriate
corporate authorities in Delaware and with respect to all annual and quarterly
filings with the United States Securities and Exchange Commission;




(ii)

the issued and authorized capital of Horizon are as set out in this Agreement
and all issued shares have been validly issued as fully paid and non-assessable;




(iii)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Horizon Shares to be duly and validly
allotted and issued to and registered in the name of the Vendor;




(iv)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the issuance and delivery of the Horizon Shares
to the Vendor, in consideration of the purchase of the Boomchat Shares from the
Vendor, will not be in breach of any laws of Nevada and, in particular, but
without limiting the generality of the foregoing, the execution and delivery of
this Agreement by Horizon has not breached, and the consummation of the purchase
and sale contemplated hereby will not be in breach of, any securities laws of
the United States of America;




and, without limiting the generality of the foregoing, that all corporate
proceedings of Horizon, their shareholders and directors and all other matters
which, in the reasonable opinion of counsel for Boomchat, are material in
connection with the transaction of purchase and sale contemplated by this
Agreement, have been taken or are otherwise favourable to the completion of such
transaction.








--------------------------------------------------------------------------------







(c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, financial condition or business (financial or
otherwise) of the Horizon from that shown on or reflected in the Horizon Audited
Financial Statements.




8.4

In the event that any of the conditions contained in paragraph 6.3 hereof shall
not be fulfilled or performed by Horizon at or before the Closing Date to the
reasonable satisfaction of the Vendor then the Vendor shall have all the rights
and privileges granted to Horizon under paragraph 6.2, mutatis mutandis.




9.

CLOSING ARRANGEMENTS




9.1

The closing shall take place on the Closing Date at the offices of the Horizon
at June 30, 2015, or at such other time and place as the parties may mutually
agree.




9.2

On the Closing Date, upon fulfilment of all the conditions set out in Article 6
which have not been waived in writing by Horizon or by the Vendor or by
Boomchat, as the case may be, then:




(a)

Boomchat shall deliver to Horizon:




(i)

the certificates and officer's certificate or opinion referred to in paragraph
6.1 ; and




(ii)

evidence satisfactory to Horizon and their legal counsel of the completion by
Boomchat and the Vendor of those acts referred to in paragraph 5.1.




(b)

The Vendor shall cause the Boomchat Shares to be transferred into the name of
Horizon, or its nominee, to be duly and regularly recorded in the books and
records of Boomchat;




(c)

Horizon shall issue, execute and deliver to the Vendor and Boomchat:




(i)

the share certificates representing the Horizon Shares registered in the name of
the Vendor;




(ii)

the certificates and officer's certificate or opinion referred to in paragraph
6.1;




(iii)

sequential resignations and directors resolutions such that all of the directors
and officers of Horizon will have resigned and the following will have been
appointed directors and/or officers of Horizon immediately following closing:




Name

 

Position

Dan Clayton

 

Director, Chief Executive Officer, President,

Secretary & Treasurer

Robert Fedun

 

Director











--------------------------------------------------------------------------------




(iv)

all agreements, deeds or other documents (including but not limited to a power
of attorney) which are necessary to register the transfer of Boomchat from the
Vendor to Horizon under the laws of Nevada.




(d)

The Principal Shareholder shall deliver to Horizon the share certificates
representing the Principal Shares and such other documents as may be necessary
to effect the cancellation and return to treasury of the Principal Shares.




10.

GENERAL PROVISIONS




10.1

Time shall be of the essence of this Agreement.




10.2

This Agreement contains the whole agreement between the parties hereto in
respect of the purchase and sale of the Boomchat Shares and there are no
warranties, representations, terms, conditions or collateral agreements
expressed, implied or statutory, other than as expressly set forth in this
Agreement.




10.3

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. Horizon may not
assign this Agreement without the consent of Boomchat which consent may be
withheld for any reason whatsoever.




10.4

Any notice to be given under this Agreement shall be duly and properly given if
made in writing and delivered or telecopied to the addressee at the address as
set out on page one of this Agreement. Any notice given as aforesaid shall be
deemed to have been given or made on, if delivered, the date on which it was
delivered or, if telecopied, on the next business day after it was telecopied.
Any party hereto may change its address for notice from time to time by
providing notice of such change to the other parties hereto in accordance with
the foregoing.




10.5

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.




10.6

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be govemed by, the laws of the State of Nevada, and
each of the parties hereto irrevocably attorns to the jurisdiction of the courts
of the State of Nevada.




10.7

No claim shall be made by Boomchat or the Vendor against Horizon, or by Horizon
against Boomchat or the Vendor, as a result of any misrepresentation or as a
result of the breach of any covenant or warranty herein contained unless the
aggregate loss or damage to such party exceeds $10,000.













-- SIGNATURE PAGE FOLLOWS --








--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.




VENDOR:




SIGNED, SEALED AND DELIVERED

BY DAN CLAYTON

in the presence of:




/s/ WANG LING

/s/ DAN CLAYTON

Signature of Witness

DAN CLAYTON




WANG LING

#1339 Jun Hui Shang Pin, No 95 Shi Fu Rd., Ying Kou City

Liaoning Province, China 115000







HORIZON:




HORIZON MINERALS CORP.




/s/ Robert Fedun

Robert Fedun, President







BOOMCHAT:




BOOMCHAT INC.




/s/ Ling Xin Jiao

Ling Xin Jiao, President







PRINCIPAL SHAREHOLDER:




SIGNED, SEALED AND DELIVERED

BY ROBERT FEDUN

in the presence of:




/s/ Jocelyn Dillon

/s/ ROBERT FEDUN

Signature of Witness

ROBERT FEDUN




Dillon, Jocelyn

# 659, 53222 RR 272 Spruce Grave, A3














--------------------------------------------------------------------------------




SCHEDULE "A"




to that Share Purchase Agreement

dated for reference as of the 6th of April 2015







INTELLECTUAL PROPERTY OF BOOMCHAT







(a)

The Boomchat Application software in object code and source code format in human
and machine readable form.

(b)

Any and all design and development notes used in the original development and
later enhancement of the Boomchat Application.

(c)

All end-user documentation for the use of the Boomchat Application.

(d)

All training and support materials used to instruct users and document support
calls for the use of the Boomchat Application.

(e)

All trademarks. logos and other intellectual property related to the Boomchat
Application software.
































































































